PER CURIAM.
The appellant raises numerous points on appeal but we only find merit in his contention that his sentence should reflect that he was sentenced as a habitual offender under the 1987 statute and is, therefore, entitled to gain time.
Accordingly, we affirm the appellant’s judgment and sentence but remand for correction of the sentence to reflect that the appellant was habitualized under section 775.084, Florida Statutes (1987), and is entitled to gain time.
SCHOONOVER, C.J., and CAMPBELL and HALL, JJ., concur.